Citation Nr: 1431868	
Decision Date: 07/16/14    Archive Date: 07/22/14

DOCKET NO.  11-11 957A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a cerebrovascular accident (claimed as severe stroke). 


REPRESENTATION

Veteran represented by:	Bryan Held, Agent


ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1974 to February 1995.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO).  

The issues of increased ratings for lumbosacral strain and bilateral hearing loss, and service connection for loss of vision of the left eye have been raised by correspondence received in June 2014.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran suffered a stroke and heart attack in November 2009 following a tonsillectomy.  He asserts that medical conditions experienced in service caused or contributed to his stroke.  Service connection for lumbosacral strain, atypical chest pain/costochondritis, left ear hearing loss, tinnitus, hemorrhoids, and po basal cell carcinoma of the right ear has been established.  

The Veteran asserts, and service treatment records confirm, a number of cardiovascular events (including elevated blood pressure readings and episodes of chest pain) occurred in service.  While the Veteran underwent a VA examination in August 2013, the Board finds this examination inadequate for adjudication purposes.  In particular, the examiner failed to provide an adequate explanation of rationale in support of the negative opinion provided and failed to consider all the Veteran's contentions.  Additionally, evidence received since this examination (in October 2013) tends to relate the Veteran's additional in-service cardiovascular events (and not solely his blood pressure readings) to his stroke, raises a new theory of entitlement (secondary service connection) and must be considered.  As such, a new examination is warranted.  

Accordingly, the case is REMANDED for the following action:

1. The RO should secure for the record copies of complete clinical records of all VA treatment the Veteran has received for the disability at issue from November 2009 to the present.

2. The RO should ask the Veteran to identify any private providers of treatment he has received for the disability at issue and to provide the authorizations necessary for VA to obtain all outstanding records of any such private evaluations or treatment he has received.  The RO should secure for the record copies of all records of evaluations and treatment from the sources identified.

3. The RO should arrange for the Veteran to be examined by a cardiologist to determine the nature and etiology of his November 2009 cerebrovascular accident (stoke).  The Veteran's record must be reviewed by the examiner in conjunction with the examination.  Any tests or studies indicated must be completed.  Based on review of the record and examination of the Veteran, the examiner should provide opinions that respond to the following:

a. Please opinion whether it is at least as likely as not (50 percent or greater probability) that the November 2009 cerebrovascular accident (stroke) was caused by the Veteran's active duty service, to include any disease or disability experienced therein?  The examiner is asked to comment as to the Veteran's contention that elevated blood pressure readings in service were a contributing factor to the November 2009 stroke.  

b. Additionally, please opinion whether it is at least as likely as not (50 percent or greater probability) that the November 2009 cerebrovascular accident (stroke) was either caused, or aggravated by, the Veteran's service-connected atypical chest pain/costochondritis.  

The examiner must explain the rationale for all opinions, with citation to supporting factual data and/or medical literature as appropriate.

4. The RO should then review the record and readjudicate the claims.  If the claim remains denied, the RO should issue an appropriate SSOC, and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).





_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



